*108Rehearing denied November 12, 1919.
Petition for Rehearing.
(184 Pac. 848.)
Messrs. Weatherford é Wyatt, Mr. Whitten Swafford and Mr. Willian P. Lord, for the petition.
Mr. Arthur Glarlte and Mr. L. L. Bay, contra.
Department 2.
BENSON, J.
24. With but one exception, the points upon which the correctness of the original opinion herein is challenged, were presented fully upon the former argument, and received our careful consideration, and our views thereon remain unchanged.
For the first time, our attention is now called to a provision found in Section 7 of Chapter 3 of the Bankruptcy Act of 1898, 30 U. S. Stats. 548, which after reciting various duties of the bankrupt, directs that he shall
“submit to an examination concerning the conducting of his business, the cause of his bankruptcy, his dealings with his creditors and other persons, the amount, kind, and whereabouts of his property, and, in addition, all matters which may affect the administration and settlement of his estate; but no testimony given by him shall be offered in evidence against him in any criminal proceeding.”
It is now urged that it was error to admit any evidence of what was said by the defendant in relation to the check in controversy, when upon the witness-stand before the referee in bankruptcy, by reason of the above statute. The obvious purpose of the statutory provision is to obtain from the bankrupt a full and frank history of his past business transactions, and at *109the same time remove any justification for a refusal to answer in relation thereto, upon the ground that his evidence might tend to convict him of a crime. Our view in this respect is confirmed by the cases which are cited by appellant in his brief upon rehearing. It follows, therefore, that the statute does not and cannot apply to the language and acts of a bankrupt, who, in the course of his examination upon the witness-stand, commits a fresh crime, such as perjury, or the uttering of a forged instrument. Any other interpretation would make it folly to administer an oath to a bankrupt as a preliminary to his giving evidence in such a proceeding, and would, in effect, nullify the statute denouncing perjury. This conclusion is directly supported by Glickstein v. United States, 222 U. S. 139 (56 L. Ed. 128, 32 Sup. Ct. Rep. 71), and Cameron v. United States, 231 U. S. 710 (58 L. Ed. 448, 34 Sup. Ct. Rep. 244, see, also, Rose’s U. S. Notes). The petition for rehearing is therefore denied.
Affirmed. Rehearing Denied.
McBride, C. J., and Bean and Bennett, JJ., concur.